DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seth Milman on April 26, 2022.
The application has been amended as follows: 
In the claims:
8. (Currently Amended) An article of footwear comprising: 
a. inner surface of a sole portion of the article of footwear, the inner surface conformable to a sole of a user's foot; 
b. a covering member; 
c. an inner containment vessel surface and an outer containment vessel surface configured to form a containment vessel with the inner containment vessel surface and outer containment vessel surface disposed between the inner surface of the sole and the covering member; 
d. the containment vessel having one or more regions; and 
e. a plurality of spheres contained within each of said one or more regions of said containment vessel, wherein the plurality of spheres are disposed in a non-overlapping relationship in each of said one or more regions and maintain a variable positioning within said one or more regions; and Page 3 of 11Appl. No.: 16/511,598Response to Office Action dated Nov. 3 2021 
Docket No.: RIZIKA-002PUS f. wherein the inner containment vessel surface and the outer containment vessel surface [[(36)]] are removable such that the containment vessel is removable from the inner surface of the sole portion of the [[sock]] footwear and the covering member.

9. (Currently Amended) An article of footwear comprising: 
a. a sole portion of the article of footwear, the sole portion conformable to a sole of a user's foot; 
b. an inner containment vessel surface coupled to an outer containment vessel surface to form a containment vessel; 
c. the containment vessel having one or more regions; 
d. a plurality of spheres contained within each of said one or more regions of said containment vessel, wherein the plurality of spheres are disposed in a non-contacting relationship in each of said one or more regions and move independently from one another within the one or more regions when pressure is applied by the user's foot; and 
e. wherein the inner containment vessel surface and outer containment vessel surface [[and]] are removable from the inner surface of the sole portion of the article of footwear and a covering member such that the containment vessel is removable from the inner surface of the sole portion of the article of footwear and the covering member.

Allowable Subject Matter
Claims 3-6 and 8-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Cross et al. U.S. Publication No. (20180338573 A1) fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in independent claim 8-9 and its dependent claims 3-6 and 10-20 which recite features not taught or suggested by the prior art drawn to Cross et al.
Cross et al. fails to disclose or fairly suggest an inner containment vessel surface and an outer containment vessel surface configured to form a containment vessel with the inner containment vessel surface and outer containment vessel surface disposed between the inner surface of the sole and the covering member; the containment vessel having one or more regions; and a plurality of spheres contained within each of said one or more regions of said containment vessel, wherein the plurality of spheres are disposed in a non-overlapping relationship in each of said one or more regions and maintain a variable positioning within said one or more regions; and Page 3 of 11Appl. No.: 16/511,598Response to Office Action dated Nov. 3 2021 Docket No.: RIZIKA-002PUSwherein the inner containment vessel surface and the outer containment vessel surface are removable such that the containment vessel is removable from the inner surface of the sole portion of the footwear and the covering member; and wherein the inner containment vessel surface and outer containment vessel surface are removable from the inner surface of the sole portion of the article of footwear and a covering member such that the containment vessel is removable from the inner surface of the sole portion of the article of footwear and the covering member, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claims 8-9.
Claims 3-6 and 10-20 are allowed insofar as they depend from the allowed base claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786